United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2014
                                    ___________

Steven R. Blair,                         *
                                         *
               Appellant,                * Appeal from the United States
                                         * District Court for the
          v.                             * District of Nebraska.
                                         *
City of Omaha, et al.,                   *       [UNPUBLISHED]
                                         *
               Appellees,                *
                                         *
                                    ___________

                              Submitted: February 15, 2012
                                 Filed: March 22, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Steven Blair appeals the district court’s1 dismissal of two private individuals,
Patty Dory and Lori Anzaldo, who were named as defendants in his 42 U.S.C. § 1983
action.2 After careful review, we conclude that the claims in question are precluded

      1
        The HONORABLE JOSEPH F. BATAILLON, United States District Judge
for the District of Nebraska.
      2
       Dory and Anzaldo were incorrectly identified in the case caption as district
court judges. We previously summarily affirmed the dismissal of two other
defendants, and Blair waived his claims against the remaining appellees.
by the doctrine of res judicata, as these defendants were dismissed with prejudice in
a prior action brought by Blair. Blair v. Anderson, D. Neb. No. 4:04-cv-03229, R.
Docs. No. 42, 57. Accordingly, we affirm, and we deny all pending motions.
                      _________________________________




                                         - 2-